Citation Nr: 1519480	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected right shoulder disability. 

2. Entitlement to service connection for degenerative disc disease of the low back (back condition), to include as secondary to a service-connected right shoulder disability. 

3. Entitlement to service connection for a rib disorder, to include secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to November 1975.  

These matters comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim of service connection for a left shoulder, rib and back disorders. 

A review of the VA's Veteran Benefits Management System (VBMS) paperless claims processing system was conducted. 

The issue of entitlement to service connection for a rib disorder, to include secondary to a service-connected right shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. With resolution of all reasonable doubt in his favor, the Veteran's left shoulder disorder is secondary to his service-connected right shoulder disability.

2.  With resolution of all reasonable doubt in his favor, the Veteran's degenerative disc disease of the low back is secondary to his service-connected right shoulder disability.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a left shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2. The criteria to establish service connection for degenerative disc disease of the low back are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his current disorder, to include his left shoulder condition, degenerative disc disease of the lumbar spine, and rib condition, are due to his service-connected right shoulder disability. Specifically, the Veteran, through his representative, contends that because of his inability to use his right (dominant) arm, he must compensate using his left arm/shoulder for the bulk of his daily tasks, to include his duties as a house-keeper at a VA medical center. He states that his job, which he started in 2011, requires him to mop and lift heavy things, and because of his service-connected disability, he must rely on his left side (shoulder) to do the lion share of his work. It is the Veteran's assertion that this overcompensation is the cause of his currently diagnosed shoulder and back conditions, as well as his claimed rib disorder, and why they should be service-connected as secondary to his right shoulder disability. 

The medical evidence reflects that the Veteran has a left shoulder disability and a low back disability.  

The Veteran was afforded a VA Compensation and Pension (C&P) examination for these conditions in December 2011. During the examination, the Veteran reported that he had just started a new job in June 2011 as a housekeeper at a VA medical center. The examiner noted that prior to that position, the Veteran's job was sedentary and administrative in nature. The Veteran reported that he would feel increased pain whenever he would lift things, he described the pain as in his chest area and shoulder blades, and radiates to his back. 

The December 2011 examiner conducted a full physical examination of the Veteran's low back and his left shoulder, along with noting a full review of the Veteran's claims file. The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, and impingement syndrome and scapulothoracic dysfunction of the left shoulder. No diagnosis of any rib condition was noted. 

The VA examiner, however, concluded that all three of the Veteran's claimed conditions, were "clearly" not the result of the Veteran's military service, to include as secondary to his already service-connected right shoulder condition. The examiner justified his conclusion stating that the Veteran's rib, back and left shoulder condition was most likely related to the increase in the use of his arms and shoulder from his new employment as a housekeeper and other "unrelated conditions." See C&P Examination Report, December 30, 2011. The examiner explicitly notes that the Veteran's degenerative disc disease of his back and his left shoulder conditions were not related to his right shoulder disability. 

The Board, however, finds several issues with the December 2011 C&P examination that renders it inadequate.  First, the Board finds that there is no evidence that the December 2011 examiner conducted any physical examination on the Veteran's ribs. The Board notes that while there are pages of physical examination results for the Veteran's claimed back condition and left shoulder condition, with complete diagnoses and report of symptoms, there is no such medical analysis or report for the Veteran's ribs. The Veteran's claimed rib condition is randomly mentioned and clumped together to the other two conditions; for example, in the medical history section of the report  where the examiner simply puts "L shoulder and ribs" with no additional comments on the rib condition. Again, in the conclusion, the examiner simply clumps the back, ribs and left shoulder together, even though there is no evidence of a physical examination on the Veteran ribs, or chest area. 

The Board finds this examination regarding the Veteran's rib condition to be inadequate, and cannot be used as a basis for a decision on the merits. The Board notes that there is evidence of the Veteran complaining of chest pain in VA medical treatment reports of record. Specifically, the most recent 2011 VA treatment records notes the Veteran complaining of pain around the chest whenever he lifts things or is mopping. See VA Medical Treatment Records, August 2011; see also October 2011. In fact, in one VA treatment record, a treating physician diagnosed the Veteran with posterior rib subluxation of rib 5-7. Id at August 2011. Therefore, a VA examination as to the nature and etiology of his claimed rib condition, to include as secondary to his service-connected right shoulder condition should be provided. 

Turning to the Veteran's service connection claims for his left shoulder and back disorders, to include as secondary to his right shoulder disability, the Board also finds the December 2011 examination to be inadequate. In this regard, the conclusion and rationale provided by the examiner regarding both conditions was based on an incorrect factual premise, and is of little to no probative value for the purposes of determining service connection. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).

Here, the VA examiner noted that the Veteran had started a new job as a housekeeper at a VA medical center. This job required the Veteran to do a lot of physical activity such as mopping and lifting heavy trash bags, as well as pushing and moving heavy objects. In the report, the examiner noted that this was a different type of job than his previous positions which the examiner describes as administrative in nature. This change in employment is the basis/rationale for the examiner's conclusion that the Veteran's claimed conditions were not secondary to the Veteran's other service-connected conditions. In this regard, the examiner explicitly states that such conditions, such as those of his left shoulder, back and ribs, were more likely related to his "increase" in physical activity at his new job. 

The examiner's statement regarding the Veteran's employment is not consistent with the evidence of record. In fact, it appears that the examiner did not review the claims file prior to giving his opinion, given the significant factual discrepencies.  

There are statements of record that reveal that the Veteran has experienced pain from overuse of his left shoulder, back and ribs, from physically demanding jobs prior to his housekeeper job. A statement from September 2008, the Veteran states that he experienced pain in his back and left shoulders from overcompensating for his right shoulder disability. The Veteran specifically cites the type of work he had at the time which required him to push heavy objects and lift bulky and awkward items. See Veteran's Statement, September 2008.  Likewise, the Veteran states that his employment with Maynard Steel since 2005 required him to use his physical dexterity, and that he could no longer use his right shoulder, and he over compensates with his left side and back. See Veteran's Statement, September 2009. 

The Board finds that this is evidence that the Veteran has been working physically demanding jobs since much earlier than that noted by the VA examiner. Additionally, the VA examiner notes that such jobs prior to his housekeeping job were "administrative" in nature, which the Board finds is inaccurate. Therefore, the examiner's conclusion regarding the etiology of the Veteran's condition is based on an incorrect/inaccurate fact; the medical opinion provided is not of value.  Thus, the opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion or conclusion, based on insufficient/inaccurate data or information, is not entitled to any weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed) [emphasis added]. While the December 2011 examiner provided a fully reasoned medical opinion on the facts and information provided by the Veteran at the time of the examination, the examiner was not sufficiently informed. As noted above, the evidence of record, discussed herein, shows that the examiner based his conclusion on an inaccurate factual premise. Consequently, the Board finds that the December 2011 VA examination is inadequate since it did not discuss or opine on such incidents as it relates to the Veteran's current diagnoses.

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's left shoulder disability and back disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced increased reliance upon his left shoulder and back in response to his right shoulder disability.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the evidence of record.  In addition, the medical evidence shows that the Veteran's current disabilities are productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed left shoulder disability and low back disability are related to favoring his service-connected right shoulder has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented complaints regarding favoring his right shoulder, (3) the December 2011 examiner's finding that the disabilities were due to overuse, (4), the lack of any evidence of an intervening event and (5) his competent and credible history of relevant symptoms.  Accordingly, the evidence tends to show that the current condition is at least as likely as not secondary to his service-connected right shoulder disability.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left shoulder and low back disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a left shoulder disability is granted.

Service connection for degenerative disc disease of the low back is granted.


REMAND

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Therefore, the Board finds that an additional VA medical examination opinion is necessary to determine the exact nature of the Veteran's rib condition and whether it is caused/etiologically related or aggravated by his already service-connected right shoulder disability, now-service-connected left shoulder disability or low back.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed rib disability that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for another C&P examination with an appropriate VA physician to ascertain the nature and etiology of the claimed rib disorder, to include a current diagnosis and addressing whether the Veteran's disorder is related to, or was caused /aggravated (permanently worsened beyond normal progression) by his service-connected bilateral shoulder disability, his service-connected back disability, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


